[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT                   FILED
                                                           U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                 No. 10-15308                    APR 29, 2011
                             Non-Argument Calendar                JOHN LEY
                                                                    CLERK


                      D. C. Docket No. 1:10-cv-02835-HLM

ETHEL BROOKS,

                                                                 Plaintiff-Appellant,

                                       versus

THE HARTFORD INSURANCE COMPANY,

                                                                Defendant-Appellee.



                   Appeal from the United States District Court
                     for the Northern District of Georgia


                                  (April 29, 2011)

Before TJOFLAT, BARKETT and ANDERSON, Circuit Judges.

PER CURIAM:

      The district court, in its order of October 13, 2010, dismissed the plaintiff’s

complaint for failure to state a claim for relief because the complaint was not
brought within the two-year limitations period contained in the insurance policy

defendant issued plaintiff. Plaintiff now appeals. We find no error in the court’s

rationale for dismissing the complaint. The court’s judgment is therefore

      AFFIRMED.




                                         2